Citation Nr: 1317486	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  03-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  He also had Army Reserve active duty for training (ACDUTRA) from June 2, 2002 to June 14, 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  These matters were before the Board in May 2006 and January 2012 when they were remanded for additional development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay in these matters, in an updated November 2012 VA Form 9, a video conference hearing before a member of the Board was requested.  

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal before the Board at the RO will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2012).  Thus, a remand of this appeal is necessary to afford the Veteran the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing at the RO.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



